Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a regulating member configured to restrict movement of either an outer race of the first shaft bearing or an outer race of the second shaft bearing, in a direction in which one of either the outer race of the first shaft bearing or the outer race of the second shaft bearing is separated from the other of the outer race of the first shaft bearing or the outer race of the second shaft bearing, such that an axial distance between the outer race of the first shaft bearing and the outer race of the second shaft bearing is smaller than an axial distance between the inner race of the first shaft bearing and the inner race of the second shaft bearing.  Claims 2-7 are allowed by virtue of their dependence from claim 1. 
Ochiai (U.S. Patent Application Publication no. US2019/0191681A1) discloses substantially the claimed invention of claim 1 except for an axial distance between the outer race of the first shaft bearing and the outer race of the second shaft bearing is smaller than an axial distance between the inner race of the first shaft bearing and the inner race of the second shaft bearing.  Ochiai, alone or in combination with the cited prior art, fails to provide motivation to have such axial distances. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.   Ochiai disclose first and second bearing arranged side by side and a spacer therebetween.  The bearings located between an outer circumferential surface of a first portion and an inner circumferential surface of a second portion. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/